


110 HR 6077 IH: To amend the Help America Vote Act of 2002 to permit

U.S. House of Representatives
2008-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6077
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2008
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Help America Vote Act of 2002 to permit
		  local jurisdictions within a State to conduct early voting in elections for
		  Federal office held in such jurisdictions, and for other
		  purposes.
	
	
		1.Providing Authority to Local
			 Jurisdictions to Conduct Early Voting in Elections
			(a)AuthoritySubtitle
			 A of title III of the Help America Vote Act of 2002 (42 U.S.C. 15481 et seq.)
			 is amended by inserting after section 303 the following new section:
				
					303A.Authority of
				Local Jurisdictions to Conduct Early Voting
						(a)In
				GeneralNotwithstanding any provision of State law, a
				jurisdiction which is located within a State and which is responsible for
				administering an election for Federal office may permit individuals to cast
				ballots in the election prior to the date of the election in the same manner in
				which ballots are cast on the date of the election, during such period prior to
				the date of the election as the jurisdiction may establish.
						(b)Effective
				DateEach State shall be required to comply with the requirements
				of this section on and after January 1,
				2009.
						.
			(b)Conforming
			 Amendment Relating to EnforcementSection 401 of such Act (42
			 U.S.C. 15511) is amended by striking sections 301, 302, and 303
			 and inserting subtitle A of title III .
			(c)Clerical
			 AmendmentThe table of contents of such Act is amended by
			 inserting after the item relating to section 303 the following new item:
				
					
						Sec. 303A. Authority of local
				jurisdictions to conduct early
				voting.
					
					.
			2.Requiring
			 Acceptance of Absentee Ballots Without Sufficient Postage
			(a)Requiring
			 Election Official To Accept BallotsSubtitle A of title III of the Help America
			 Vote Act of 2002 (42 U.S.C. 15481 et seq.), as amended by section 1(a), is
			 amended by inserting after section 303A the following new section:
				
					303B.Requiring
				Acceptance of Absentee Ballots Without Sufficient Postage
						(a)In
				GeneralA State or local
				election official may not refuse any mail matter consisting of an absentee
				ballot sent by a voter to a State or local election official on the grounds
				that the matter does not include sufficient postage.
						(b)Effective
				DateEach State shall be required to comply with the requirements
				of this section on and after January 1,
				2009.
						.
			(b)Clerical
			 AmendmentThe table of contents of such Act, as amended by
			 section 1(c), is amended by inserting after the item relating to section 303A
			 the following new item:
				
					
						Sec. 303B. Requiring acceptance of
				absentee ballots without sufficient
				postage.
					
					.
			3.Treatment of
			 Provisional Ballots Cast at Incorrect Polling Place
			(a)Requiring
			 Ballots Cast at Incorrect Polling Places by Eligible Voters To be
			 CountedSection 302(a)(4) of the Help America Vote Act of 2002
			 (42 U.S.C. 15482(a)(4)) is amended by striking eligible under State law
			 to vote, and inserting the following: eligible under State law
			 to vote in that election at the polling place at which the ballot is cast or at
			 any other polling place in the State,.
			(b)Notifying
			 Individuals of Option To Cast Ballots at Correct Polling
			 PlaceSection 302(a)(1) of such Act (42 U.S.C. 15482(a)(1)) is
			 amended by striking the period at the end and inserting the following: ,
			 and in the case of an individual whose name does not appear on the official
			 list of eligible voters for the polling place, shall provide the individual
			 with the location of the polling place at which the individual’s name does
			 appear on the official list of eligible voters and notify the individual in
			 writing that the individual may cast a ballot at that polling place instead of
			 a provisional ballot under this subsection..
			(c)Effective
			 DateThe amendments made by this section shall apply with respect
			 to elections held during 2009 and any succeeding year.
			
